DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a radially self-expandable tubular body for a heart valve system having an inflow end and an outflow end. The tubular body has a shape including a groove that extends at least partially around a circumference of the tubular body and is formed as an indentation in the tubular body such that an outflow end side of the groove extends radially outward so as have a larger diameter than a diameter of a deepest part of the groove and a heart valve coupled to the tubular body. The valve includes a plurality of valve leaflets. A tubular fabric disposed on an outer surface of the tubular body, the fabric having an inflow end and an outflow end at which the fabric terminates. The outflow end of the fabric is connected to an outer circumferential edge of the valve by one or more of a suture, adhesive, clip, or clamp, at a position distal of the outflow end of the tubular body; and the tubular body is only connected to the valve through the fabric; or, the outflow end of the fabric being attached to the outer circumferential edge of the heart valve without the tubular body intervening therebetween, and-4-Application No. 15/343,694 the attachment between the fabric and the valve forms a distal-most attachment of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774